PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rohan Vishjnubhai Patel
Application No. 16/433,128
Filed: 6 Jun 2019
For: COMPATIBILITY GUIDANCE METHOD FOR A MACHINERY PRODUCTS FOR AN IN-STORE AND ONLINE MARKETPLACE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.78(e), filed May 29, 2022,  to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of priority to the prior-filed  nonprovisional application listed on the Application Data Sheet (ADS) filed January 14, 2022.

The petition is again DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(e) is applicable to those applications filed after the expiration of the period specified in 37 CFR 1.78(d)(3).  In addition, the petition under 37 CFR § 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR § 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.


The petition does not comply with item(s) (2).

The petition is dismissed because the fee set forth at 37 CFR 1.17(m) has not been paid. 

The initial petition filed January 14, 2022 and supplemented January 24, 2022 was dismissed because the petition fee set forth at § 1.17(m) had not been paid: Specifically, petitioner was attempting to pay the petition fee in the micro entity status fee amount, however the application appeared not to be eligible for micro entity status. A copy of a letter, mailed May 2, 2022, accompanied the decision mailed May 6, 2022 dismissing the petition, explaining that applicant was not eligible for micro entity status under the gross income basis because applicant had filed more than the maximum number of U.S. patent applications permitted under 35 U.S.C. 123(b).

Petitioner again asserts entitlement to micro entity status. Specifically, petitioner asserts, pursuant to 35 U.S.C. 123(b), that this application is assigned to applicant’s former employer RVP85 LLC, and therefore does not count towards the limit set in 35 U.S.C. 123(a)(2). 

Petitioner’s argument has been considered, but is not persuasive. MPEP § 509.04(a)(II) states an order for 37 CFR 1.29(b) to apply, not only must all ownership rights have been assigned, or be under an existing obligation by contract or law to be assigned, the assignment or obligation to assign must have resulted from employment with a previous employer. This requires that the applicant, inventor, or joint inventor was a former employee of the previous employer, and that the assignment or obligation to assign was the result of such previous employment as opposed to the applicant’s, inventor’s, or joint inventor’s own enterprise. 

The showing of record is that an assignment of this application, along with several others, was signed May 1, 2022 and recorded May 10, 2022. A subsequent decision to assign an application not based on a previous employment obligation is not covered by the exception. Additionally neither an applicant that is self-employed nor an independent contractor qualify for the exception. Normally, if the applicant is a member of the LLC the applicant also would not qualify for the exception.

As such, applicant appears ineligible for micro entity status. Applicant must submit adequate proof that applicant is eligble for micro entity status or submit deficiency fee payments pursuant to 37 CFR 1.29 for any fees that were paid by error in the micro entity amount.

A Notice of Payment Deficiencies is being mailed to applicant under separate cover. This Notice provides additional information to applicant and sets a time period for reply.  

Any renewed petition must be accompanied by payment of the petition fee in the proper amount.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)